Citation Nr: 1535667	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the bilateral upper extremities.

2.  Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities.

3.  Entitlement to service connection for the claimed residuals of a dental injury, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to June 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a July 2015 written statement, the Veteran withdrew his request for a hearing. Therefore, the request for a hearing has been withdrawn.

In a July 2015 correspondence, the Veteran's representative made a motion to advance the case on the docket based on the age.  In this regard, the record reflects that the Veteran is over 75 years old.  Therefore, the Board finds good cause to advance the case on the docket and the motion is granted.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The issues of service connection for residuals of cold injuries to the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dental trauma was not manifested by the loss of substance of the maxilla or mandible due to trauma or osteomyelitis during his period of active service.



CONCLUSION OF LAW

The criteria for service connection for the claimed residuals of a dental injury, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in November 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA dental examination in November 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service injury, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Law and Analysis

The Veteran contends that he has a dental condition related to a dental injury in service.  More specifically, he reported that he was hit by enemy artillery in November 1952 and the debris from the explosion hit him in the right side of the face causing injury to some teeth on the upper right.  He claims that some teeth were removed at the aid station where he was treated for the injuries.  The Veteran also claims that he has occasional pain, popping, and fatigue in the temporomandibular joints.

Dental service treatment records confirm the presence of teeth #3 and #4 upon entry into service in March 1952.  Although there is no record of the claimed injury to the teeth, service dental records indicate that teeth #3 and #4 were restored on December 5, 1952, and that those teeth were missing or removed in February 1954.  As the Veteran served in combat with the enemy, and given the available evidence from the dental service treatment records, and that the claimed injury is consistent with the facts of his service, the Board finds that the Veteran sustained a dental injury in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's dental condition is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

In a July 2014 rating decision, the RO granted service connection for residuals of a dental disability for the purpose of receiving dental treatment.  As such, that issue is not before the Board for consideration.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

The Veteran was afforded a VA dental examination in November 2012.  The examiner noted that the claims file, to include dental service treatment records, had been reviewed.  Upon physical examination, there was no loss of bone of the maxilla or mandible, and no malunion or nonunion of the maxilla or mandible.  There was no evidence of osteoradionecrosis or osteomyelitis.  There was no loss of bone of the hard palate or loss of motion at the temporomandibular articulation.  Tooth loss was not due to loss of substance of body of maxilla or mandible.  The examiner then stated that the Veteran's claim of pain and clicking in the
temporomandibular joints were at least as likely as not a natural aggravation
of the joints related to his moderately severe class II malocclusion and arthritic changes due to age.  The current progression of the condition was slight and there was little or no limitation of motion.  There was no apparent progressive "collapse inward" of his teeth due to any injury and the lingual inclination and crowding of the teeth was the characteristic appearance expected with his class II malocclusion. 

The Board finds that, despite the Veteran's loss of teeth #3 and #4 during service, the record does not show that he sustained any damage to his maxilla or mandible, or suffered any other impairment involving the mandible, ramus, or maxilla, during service.  As noted above, the Veteran has already been granted service connection for residuals of a dental disability for the purpose of receiving dental treatment.
While the November 2012 VA examiner noted that the Veteran experienced pain and clicking in the temporomandibular joints, this was noted to be due to a natural aggravation of the joints related to his moderately severe class II malocclusion and arthritic changes due to age.  The Board finds the November 2012 medical opinion to be probative as to the etiology of the Veteran's dental disorder.  The examiner reviewed the claims file, considered the Veteran's statements, performed a dental examination, and provided an opinion supported by rationale.  

As to the Veteran's statements that his dental condition is related to service, the Veteran is competent to testify to his symptoms and what happened in service, as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson,451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Veteran, as a lay person, is not shown to have the medical training or expertise to provide a complex medical opinion with regard to the claimed dental disorder and Board finds that the lay assertions in that regard are of no probative value.

For these reasons, the Board finds that the claim for service connection for the claimed residuals of a dental injury, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for the claimed residuals of a dental injury, for compensation purposes is denied.



REMAND

The Veteran contends that he was exposed to cold and wet climates while serving in Korea.  The record demonstrates that the Veteran served in Korea and received the Korean Service Medal with 3 bronze stars and a combat action badge.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy; as such, the Veteran's contention that he was exposure to cold is conceded.  

In a February 2008 VA treatment record, the Veteran reported burning and numbing sensation in his feet and lower legs since returning from Korea.  He reported that he nearly "froze to death" while in Korea.  After performing a physical examination and electrophysiologic studies it was noted that the Veteran had sensory polyneuropathy and a remote hypothermal injury to the lower extremities.   

In a May 2010 VA examination, the Veteran was evaluated for residuals resulting from extreme cold weather exposure while in Korea.  The Veteran reported that he experienced tingling and numbness on both his hands and feet.  After performing a physical examination and reviewing x-rays, the examiner diagnosed the Veteran with degenerative joint disease (DJD) of both hands and feet.  It was noted that a medical opinion was not requested, and an opinion regarding the etiology of the Veteran's DJD was not provided.  It was further noted that an EMG study would be performed on the same day as the examination.

In a July 2010 VA examination, the examiner reviewed x-ray findings of the hands and performed a physical examination of the hands.  The examiner diagnosed the Veteran with DJD of the right thumb and stated that the Veteran had been an electrician for more than 30 years, which was "more likely than not the reason for his arthritis to both hands."  It was noted that his continued discomfort of the right thumb and his arthritis was more likely due to his job and his arthritis was not related to cold exposure, but to his job and age.  An opinion as to the etiology of the Veteran's feet was not provided.  

An addendum opinion was obtained in May 2011.  The examiner opined that it was less likely than not that the Veteran had residuals which could be attributed to cold injury.  The examiner reasoned that the Veteran had DJD of his back and neck, with resultant mild spinal stenosis, but this was most likely due to his long history of work as an electrician.  It was further noted that the Veteran had mild ulnar neuropathy which was most likely due to the use of his cane.  

The Board finds that a remand is warranted for several reasons.  First, the May 2010 VA examination report reveals that the Veteran was to undergo an EMG and nerve conduction study on May 3, 2010.  Although it appears from subsequent treatment records that the Veteran did undergo these tests, the May 2010 EMG and nerve conduction study results have not been associated with the claims.  This is relevant given that the evidence is unclear as to whether the Veteran has a current neurological disorder.  Further, the February 2008 VA treatment record diagnosed the Veteran with sensory polyneuropathy and a remote hypothermal injury to the lower extremities.  However, the May 2011 examiner stated that the Veteran's nerve conduction study showed "no sign of a generalized peripheral neuropathy."  That said, the May 2011 examiner also noted that the Veteran had "mild ulnar neuropathy," which would suggest some neurological disorder.  In sum, the Board finds that a remand is warranted in order to associate with the claims file the May 2010 EMG and nerve conduction study.  Additionally, clarification is needed as to whether the Veteran has a neurological disorder that is related to service.

As noted above, the Veteran has been diagnosed with DJD of the hands and feet.  Although the July 2010 and May 2011 examiners opined that the Veteran's hand arthritis was not related to service, an opinion regarding the Veteran's arthritis of the feet has not been obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and associate them with the electrotonic claims file.

2.  Associate with the electronic claims file the May 2010 EMG and Nerve Conduction Study performed in conjunction with the May 2010 VA examination.  If that evidence is unavailable, document that fact in the record 

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed cold injury residuals.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.  The examiner should then address the following:

(a)  List all current diagnoses pertaining to the Veteran's hands and feet, to include any neurological disorders.  

(b)  Then, for each diagnosis, the VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its origin in service or is otherwise related to service, to include the Veteran's confirmed exposure to cold weather.  

Note: The Veteran has reported that he has experienced numbness and tingling since his return from Korea.

All opinions should be accompanied by a clear rationale. If the examiner(s) cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond. 

4.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, this case should again be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


